Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2019, 8/10/2020, and 6/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 5,553,902) in view of Northrop et al. (US 2003/0122377 hereinafter “Northrop”).
In regard to Claims 1 and 15, Powers discloses a pipeline adapter applicable in a refrigeration system (Abstract discloses for refrigeration service and air conditioning system) for connecting a first pipeline and a second pipeline (Fig. 1, pipes 20 and 22), the pipeline adapter comprising: 
a first connection block (Fig. 1, 14) which is provided with a first channel (Fig. 1, bore of 14) and a first annular positioning groove (Fig. 1, groove at 66), the first channel being connected to the first pipeline (Fig. 1, bore of 14 connects to 22), the first annular positioning groove being disposed surrounding the first channel (Fig. 1, 66 surrounds the bore of 14), the first annular positioning groove having a first groove bottom surface (Fig. 1, 42), a first groove inner wall surface (Fig. 1, 46) and a first groove outer wall surface (Fig. 1, 40), the first groove bottom surface being connected to the first groove inner wall surface and the first groove outer wall surface (Fig. 1); 
a second connection block (Fig. 1, 12) which is provided with a second channel (Fig. 1, bore of 12 and at channel 26) and a second annular positioning platform (Fig. 1, protrusion 68), the second channel being connected to the second pipeline and in communication with the first channel (Fig. 1, bore of 12 is connected to 22 and in 
a fastener (Fig. 1, 16) which connects the first connection block and the second connection block (Fig. 1, 16 connects 12 and 14); and 
a seal ring (Fig. 1, 18) fitted between the first annular positioning groove and the second annular positioning platform (Fig. 1), the seal ring comprising at least a first abutment portion (Fig. 1, portion that contacts at 42) and a second abutment portion (Fig. 1, portion that contacts at 38 and 60), the first abutment portion and the second abutment portion being disposed on opposite sides of the seal ring (Fig. 1), the first groove bottom surface at least partially abutting against the first abutment portion (Fig. 1, at 42), and the second end surface at least partially abutting against the second abutment portion (Fig. 1, at 38 and 60).
  Powers does not expressly disclose materials of the first abutment portion and the second abutment portion include at least expanded graphite.  

It would have been obvious to one having ordinary skill in the art to have modified the material of the gasket of Powers to be made of graphite in order to have the advantage of a material resistant to temperatures of at least 200˚ C as taught by Northrop in [0012].
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, one of ordinary skill in the art would have modified the gasket material of Powers for a known material such as expanded graphite as a matter of obvious design choice and for the advantages of a material capable of withstanding high temperatures as disclosed at https://web.archive.org/web/20161221164859/http://www.dimer-group.com/portfolio-view/dimergraf-expanded-graphite-gasket-materials/. 
In regard to Claims 2 and 17, Powers and Northrop discloses the pipeline adapter according to claims 1 and 15, and Powers further discloses the seal ring comprises a protruding portion (Figs. 2D and 2E, portion of 18 that adapts to the groove shape at 60) extending in a circumferential direction of the seal ring (Figs. 2D and 2E, the protruding portion extends circumferentially), the second end surface has a sealing groove (Figs. 2D and 2E shows the second end surface can have different shapes that at least include a groove), and the sealing groove is adapted to a shape of the .  

Claims 3-4, 7-8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 5,553,902) in view of Northrop (US 2003/0122377) and further in view of Schroeder et al. (US 2003/0080554 A1 hereinafter “Schroeder”).
In regard to Claims 3-4 and 18, Powers and Northrop discloses the pipeline adapter according to claims 2 and 15, and Powers further discloses the end of the second end surface and first abutment portion of the seal ring can have a variety of shapes as shown in Figs. 2A-2F and in 4:65-67 and 5:1-5 discloses the shapes may be formed in any other configuration or contour as long as the pressure points exerted on the seal ring are varied.
Powers in view of Northrop does not expressly disclose the shape of the second end surface to be formed with inclined surfaces and the first abutment portion of the seal ring to include inclined surfaces that complements the inclined surfaces of the second end surface.
	In the related field of couplings in air conditioning systems, Schroeder teaches a fitting (Fig. 1, 10) having a seal (Fig. 1, 31) with inclined surfaces at both axial ends (Fig. 1, inclined surfaces of 31 at 33) and the inclined surfaces fit into respective grooves of a first block (Fig. 1, 14) and a protrusion of a second block (Fig. 1, 12 and 12 includes a protrusion with an axial end having a complementarily shaped groove with inclined surfaces for the seal 31).

In regard to claims 7 and 8, Powers and Northrop discloses the pipeline adapter according to claim 1, and Powers further discloses a surface of the first connection block facing towards the second connection block is provided with a first boss (Fig. 1, 14a) which surrounds the first channel (Fig. 1, 14a surrounds the bore of 14), the first annular positioning groove being formed on an end surface of the first boss (Fig. 1, at 40 and 52).
Powers in view of Northrop does not expressly disclose a second groove formed on the second connection block and the first boss fits into the second groove.
	In the related field of couplings in air conditioning systems, Schroeder teaches a collar (Fig. 1, 26) radially above the seal (Fig. 1, 26 is radially above seal 31) from a first block (Fig. 1, 14) that extends into a groove of a second block (Fig. 1, groove at 30 and second block 12).
It would have been obvious to one having ordinary skill in the art to have modified the first boss and the second connection block of Powers in view of Northrop to include a groove on the second connection block for the first boss to be inserted into in order to have the advantage of a secondary seal as taught by Schroeder in [0020].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 5,553,902) in view of Northrop (US 2003/0122377) and further in view of Cooke, Jr. (US 6,994,380).
Powers and Northrop discloses the pipeline adapter according to claim 2, but does not expressly disclose two protruding portions are respectively provided on two end surfaces of the seal ring, the two end surfaces being spaced apart along the axial direction of the seal ring, both the second end surface and the first groove bottom surface having the sealing groove adapted to the shape of the protruding portions.
  In the related field of pipe couplings with axially compressed seals, Cooke, Jr. teaches a seal (Fig. 6, 24) having two protrusions at both axial ends (Fig. 6, at 14b and 12f) compressed in a groove by a protrusion (Fig. 6, groove of 14 and protrusion of 12 each have complementary shaped grooves for the protrusions of seal 24).
It would have been obvious to one having ordinary skill in the art to have modified the shape of the seal, the second end surface, and the first bottom groove surface of Powers in view of Northrop to include protrusions for the seal and complementary shaped grooves for the protrusion and first bottom groove in order to have the advantage of a high pressure seal as taught by Cooke, Jr. in 3:30-55.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 5,553,902) in view of Northrop (US 2003/0122377) and further in view of Smith et al. (US 1,906,826 hereinafter “Smith”).
Powers and Northrop discloses the pipeline adapter according to claim 1, but does not expressly disclose the fastener is a bolt and the first connection block and 
In the related field of pipe couplings with a seal compressed by a protrusion, Smith teaches a first connection block (Fig. 1, 1) and a second connection block (Fig. 1, 2) with a protrusion (Fig. 1, at 14) compressing a seal (Fig. 1, seal at 11) and the connection blocks are connected by a threaded nut (Fig. 1, 4) or a flanged bolt connection (Fig. 3, 16).
It would have been obvious to one having ordinary skill in the art to have substituted the threaded nut connection of Powers in view of Northrop for a bolt and flange connection in order to have the advantage of a suitable connection for larger pipes as taught by Smith in 1:1-16.

Claims 11-13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 5,553,902) in view of Northrop (US 2003/0122377) and further in view of Kim et al (US 2007/0236008 hereinafter “Kim”).
In regard to Claims 11 and 16, Powers and Northrop discloses the pipeline adapter according to claims 1 and 15, but does not expressly disclose at least one of the first connection block and the second connection block is provided with a stepped portion, the stepped portion being provided on a surface of the first connection block facing towards the second connection block and is spaced from the first channel; and/or, the stepped portion being provided on a surface of the second connection block facing towards the first connection block and spaced from the second channel.  

It would have been obvious to one having ordinary skill in the art to have modified the first connection block of Powers in view of Northrop to include a stepped portion in order to have the advantage of uniformly transmitting the fastening force of a fastener by serving as a lever and maintaining fastening force as taught by Kim in [0134].
In regard to Claims 12 and 20, Powers and Northrop discloses the pipeline adapter according to claims 1 and 15, but does not expressly disclose the first connection block is provided with a positioning recess, and the second connection block is provided with a positioning protrusion fitted in the positioning recess, or the second connection block is provided with a positioning recess, and the first connection block is provided with a positioning protrusion fitted in the positioning recess.  
In the related field of couplings for air conditioning systems, Kim teaches a fixing pin (Fig. 25, 850) fitting a positioning recess of the second connection block (Fig. 25, recess of 804 the receives 850).
It would have been obvious to one having ordinary skill in the art to have modified the first connection block or second connection block of Powers in view of Northrop to include a fixing pin inserted into a groove in order to have the advantage of combining two blocks in an accurate position as taught by Kim in [0112].
In regard to Claim 13, Powers and Northrop discloses the pipeline adapter according to claim 1, but does not expressly disclose a stepped portion is provided on a 
See the rejection above for claims 11 and 12 where Kim teaches a stepped portion and a fixing pin.

Claims 1-2, 10-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Kai (CN 106641513A hereinafter “Kai”) in view of Northrop (US 2003/0122377).
In regard to Claims 1 and 15, Kai discloses a pipeline adapter applicable in a refrigeration system (See note below) for connecting a first pipeline and a second pipeline (Fig. 1, at 1 and 2 are connected to respective first and second pipelines), the pipeline adapter comprising: 
a first connection block (Fig. 1, 1) which is provided with a first channel (Fig. 1, bore of 1) and a first annular positioning groove (Fig. 1, at 3 of 1), the first channel being connected to the first pipeline (Fig. 1, bore of 1 is connected to the first pipeline towards the cutaway of 1), the first annular positioning groove being disposed surrounding the first channel (Fig. 1, indicated first groove surrounds the bore of 1), the first annular positioning groove having a first groove bottom surface (See image below, defined by the axial surface), a first groove inner wall surface (See image below) and a first groove outer wall surface (See image below, adjacent the first groove bottom surface), the first 
a second connection block (Fig. 1, 2) which is provided with a second channel (Fig. 1, bore of 2) and a second annular positioning platform (See image below), the second channel being connected to the second pipeline and in communication with the first channel (Fig. 1), the second annular positioning platform being fitted in the first annular positioning groove (See image below), the second annular positioning platform being disposed surrounding the second channel (See image below), the second annular positioning platform having a second end surface (See image below), a second inner wall surface (See image below) and a second outer wall surface (See image below), the second end surface being connected to the second inner wall surface and the second outer wall surface (See image below), the second outer wall surface mating with the first groove outer wall surface (See image below, the second outer wall surface contacts the first groove outer wall surface at circumferential areas without bolts), and the second inner wall surface in sealing contact with the first groove inner wall surface (See image below, at the indicated second inner wall surface at least contacts a portion of the first groove inner wall surface); 
a fastener (Fig. 1, bolt at 4) which connects the first connection block and the second connection block (Fig. 1); and 
a seal ring (Fig. 1, seal ring at 3) fitted between the first annular positioning groove and the second annular positioning platform (Fig. 1), the seal ring comprising at least a first abutment portion (Fig. 1, axial end of 3 contacting 1) and a second abutment portion (Fig. 1, axial of 3 contacting 2), the first abutment portion and the second 

    PNG
    media_image1.png
    563
    1026
    media_image1.png
    Greyscale

 Kai does not expressly disclose materials of the first abutment portion and the second abutment portion include at least expanded graphite.  
	In the related field of pipe couplings with a tongue and groove connection, Northrop teaches a gasket (Figs. 5 and 6, gasket 112) between a tongue and groove (Fig. 6, between 112 and 114) connection made of graphite (In [0012] discloses the gasket can be made of graphite).
It would have been obvious to one having ordinary skill in the art to have modified the material of the gasket of Kai to be made of graphite in order to have the 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, one of ordinary skill in the art would have modified the gasket material of Kai for a known material such as expanded graphite as a matter of obvious design choice and for the advantages of a material capable of withstanding high temperatures as disclosed at https://web.archive.org/web/20161221164859/http://www.dimer-group.com/portfolio-view/dimergraf-expanded-graphite-gasket-materials/. 
It is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “applicable in a refrigeration system” is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “pipeline adapter".  Therefore, little patentable weight is given to "a refrigeration system”. 
In regard to Claims 2 and 17, Kai and Northrop discloses the pipeline adapter according to claims 1 and 15, and Kai further discloses the seal ring comprises a protruding portion (See image below) extending in a circumferential direction of the seal ring (See image below, indicated protruding portion extends circumferentially), the first groove bottom surface has a sealing groove (See image below, groove at the protruding 

    PNG
    media_image2.png
    499
    808
    media_image2.png
    Greyscale


In regard to Claim 10, Kai and Northrop discloses the pipeline adapter according to claim 1, and Kai further discloses the first connection block has a first through hole (Fig. 1, through hole where the bolt at 4 extend through), the second connection block has a second through hole (Fig. 1, 1 and 2 have through holes for bolt 4), the fastener is a bolt (Fig. 1, bolt at 4), the first connection block and the second connection block are connected by the bolt which fits in the first through hole and the second through hole (Fig. 1), the first through hole and the first channel are spaced from each other and are axially consistent (Fig. 1), and the second through hole and the second channel are spaced from each other and are axially consistent (Fig. 1).  
In regard to Claims 11 and 16, Kai and Northrop disclose the pipeline adapter according to claims 1 and 15, and Kai further discloses the first connection block is .  

    PNG
    media_image3.png
    442
    885
    media_image3.png
    Greyscale


Response to Arguments
Drawings filed on 08/10/2020 are accepted in view of the cancelled claims 6 and 19.

Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Powers and Northrop are very different and would be non-obvious to combine, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 
Accordingly, the applicant attempts to limit the construction of Powers and Northrop by arguing the differences of Powers and Northrop, however, the test of obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Therefore, the applicant’s arguments are unpersuasive. 
In response to applicant's argument that Kai and Northrop are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kai and Northrop are both flange couplings that include at least one seal between the flanges and therefore in the relevant field of endeavor. Further, the disclosure of Kai does not limit the seal ring 3 to be only stainless steel and in [0011-0012] of Northrop discloses stainless steel and graphite to be mechanically equivalent.
In response to applicant’s argument that Powers in view of Northrop and Schroeder do not disclose the third and fourth inclined surfaces being greater than an angle formed by the first inclined surface and the second inclined surface as required by claim 3, however, claim 1 requires the connection blocks to be in a connected state by . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679